MEMORANDUM **
Mario Flores Ausencio, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s decision denying his application for asylum, withholding of *627removal, and protection under the Convention Against Torture. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Ochave v. INS, 254 F.3d 859, 861-62 (9th Cir.2001), and deny the petition for review.
In his brief to the BIA, Flores Ausencio raised several gang-related arguments for the first time and he also raises those arguments in his opening brief. There is no evidence in the record to support these arguments.
On September 21, 2006, Flores Ausen-cio’s motion for stay of removal was denied; therefore, Flores Ausencio’s subsequent motion to dismiss respondent’s opposition to the stay of removal, filed on October 3, 2006, is moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.